       Case 2:21-cv-00574-RJC Document 1-2 Filed 04/30/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF PENNSYLVANIA


MARK A. KOLAKOWSKI                         No. 2:21-cv-574

     Plaintiff,

v.
                                           JURY TRIAL DEMANDED
THE WASHINGTON HOSPITAL D/B/A
WASHINGTON HEALTH SYSTEM

     Defendant.

                               PLAINTIFF’S

                              EXHIBIT NO. 1
Case 2:21-cv-00574-RJC Document 1-2 Filed 04/30/21 Page 2 of 4
Case 2:21-cv-00574-RJC Document 1-2 Filed 04/30/21 Page 3 of 4
Case 2:21-cv-00574-RJC Document 1-2 Filed 04/30/21 Page 4 of 4
